Bloodworth, J.
The judgment originally rendered by this court in this ease (23 Ga. App. 113, 98 S. E. 178), having been reversed by the Supreme Court (149 Ga. 519, 101 S. E. 294), the former judgment of this court is vacated, and the judgment of the trial court is

Reversed.


Broyles, G. J., and Luke, J., concur.

Conviction of manslaughter; from Ben Hill superior court— Judge Crum. July 9, 1918.
John W. Bennett, II. J. Quincey, for plaintiff in error.
J. B. Wall, solicitor-general, A. J. McDonald, contra.